COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00211-CV


CLARENCE GARCIA                                                     APPELLANT

                                          V.

MICHAEL A. HILLSBERRY                                                 APPELLEE


                                      ------------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant's Unopposed Motion To Dismiss Appeal.”

It is the court=s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.


      1
       See Tex. R. App. P. 47.4.
DELIVERED: July 5, 2012




                          2